Exhibit 10.1

TESORO CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
(Revisions adopted February 2015, effective as of January 1, 2015)






As previously disclosed, the Company’s director compensation program for 2015
provide for an annual retainer of $270,000, payable $120,000 in cash and
$150,000 in the form of restricted stock units representing the right to receive
shares of common stock with dividend equivalent rights (“RSUs”). Such RSUs vest
one year from the date of grant, which is made in connection with the annual
meeting of stockholders.


In addition, independent Lead Director and Committee Chairs are entitled to the
following annual amounts: Lead Director -- $75,000; Audit Committee Chair and
Compensation Committee Chair -- $20,000; Environmental Health, Safety & Security
Committee Chair and Governance Committee Chair -- $15,000.




